Opinion by Mr.
Chiee Justice Bean.
1. The first, third and fourth grounds of the motion require but little notice. The amended complaint does not change the cause of action stated in the original, and therefore does not operate to discharge or affect the attachment: Suksdorff v. Bigham, 13 Or. 369 (12 Pac. 818).
2. And, while the amended complaint does not aver that the mortgage security has been exhausted, it does not negative that fact. Besides, the affidavit for the writ of attachment states that the judgment sued on was not secured by any mortgage, lien, or pledge upon real or personal property. For the purpose of the question here presented it must be assumed, therefore, that the payment alleged to have been made upon the judgment was from the proceeds of the mortgaged premises.
3. The contention that no money judgment was ever rendered against the defendants by the Superior Court of the State of Washington is contradicted by the terms of the judgment set out in the complaint, in which it was ordered and adjudged that the *207plaintiff “do have and recover of and from the defendants Quincy A. Brooks and Lizzie Brooks, and each of them, the sum of eleven thousand and eighty-six dollars, with interest from date, together with his costs and disbursements in this action incurred.” The provision that if the money arising from the sale of the mortgaged premises should be insufficient to pay the amount of the judgment, the sheriff should specify the amount of such deficiency and balance due plaintiff in his return of sale, and that “on the coming in and filing of said return the plaintiff may have execution therefor,” at most only postponed plaintiff’s right to a general execution on his judgment until after the proceeds of the mortgaged property have been exhausted.
4. This brings us to the important question in this case, and that is whether an action on a foreign judgment is an action on “a contract, express or implied, for the direct payment of money,” within the meaning of the attachment laws of this state. That a judgment is a contract has been affirmed and denied with equal confidence. See 1 Freeman on Judgments, § 4; Black on Judgments, § 7, et seq. But whether, strictly speaking, it is to be regarded as a contract or not, is immaterial to this inquiry, because judgments are properly classified as contracts with reference to actions and remedies upon them: Childs v. Harris Manufacturing Company, 68 Wis. 233 (32 N. W. 43); Taylor v. Root, 4 Keyes, 335; Stuart v. Lander, 16 Cal. 372 (76 Am. Dec. 538). And under statutes like the attachment law of this *208state, which, is evidently designed to distinguish between actions ex contractu and actions ex delicto, a plaintiff in an action on a judgment is entitled to such remedies as ara authorized in actions on contracts. Thus, in Gutta-Percha Manufacturing Company v. Mayor, 108 N. Y. 276, (2 Am. St. Rep. 412, 15 N. E. 402,) it was held that an action upon a money judgment, whether rendered for a tort or upon a contract, is an action to recover money as damages for breach of “ a contract, express or implied,” within the meaning of the attachment laws of that state. In that case, Earl, J., speaking for the court, says: “ Two kinds of contracts are contemplated by section 635; express contracts, which are such as are voluntarily made by the parties thereto, and implied contracts, which, though not expressly made by the parties, are made by the law when it, enforcing a sound morality and a wise public policy, acting upon principles of equity and justice, imposes upon a party an obligation to pay a debt or discharge a duty. After the recovery of this judgment, whether it was recovered for a tort or upon contract, the recovery became a debt which the defendant was under obligation to pay, and the law implied a promise or contract on his part to pay it. The previous cause of action, whatever it was, became merged in the judgment. This is not, therefore, an action ex delicto, but ex contractu; and the plaintiff was entitled to such remedies only as are authorized in actions upon contracts.” The same ruling was had in First National Bank v. Van Vooris, 62 N. W. 378, by the supreme court of *209South Dakota, under a similar statute. The manifest design and purpose of the attachment law was to confine the remedy by attachment to actions arising on contract, as distinguished from actions in tort; and, while judgments are not for all purposes to be treated as contracts, there is no authority to the effect that they are never to be so treated. All the authorities recognize the implied legal obligation of every judgment debtor to pay the judgment, and7 as to remedies for their enforcement, judgments may be deemed and are regarded as contracts, and within the terms of the statute giving the remedy by attachment “in an action upon a contract, express or implied.” We find nothing in the letter or policy of the statute which requires us to hold that an attachment may not issue in an action on a judgment under our statute, and no authority sustaining defendants’ contention. We think, therefore, the motion was properly overruled.
5. But. the court was in error in rendering a personal judgment against the defendants. Their appearance was for a special purpose, and did not' confer jurisdiction of the person so as to authorize the court to proceed to judgment against them: Belknap v. Charlton, 25 Or. 41 (34 Pac. 758). The judgment of the court below, so far as it rendered a personal judgment against the defendants, is therefore reversed, and in all other respects is affirmed, neither party to recover costs on this appeal.
Modified.